IN THE SUPREME COURT OF THE STATE OF DELAWARE

TIERA SMITH,                                 §
                                             §      No. 147, 2017
                 Defendant Below,            §
                 Appellant,                  §      Court Below:
                                             §
         v.                                  §      Superior Court of the
                                             §      State of Delaware
STATE OF DELAWARE,                           §
                                             §      Cr. I.D. No. 0707036856A (S)
                 Plaintiff Below,            §
                 Appellee.                   §

                               Submitted: December 13, 2017
                                 Decided: January 2, 2018

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                          ORDER

              This 2nd day of January 2018, the Court, having considered this matter on

the briefs of the parties and the record below, has concluded that the same should be

affirmed on the basis of and for the reasons assigned by the Superior Court in its

memorandum opinion of March 6, 2017.1

              NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                             BY THE COURT:

                                             /s/ Karen L. Valihura
                                             Justice



1
    State v. Smith, 2017 WL 902149 (Del. Super. March 6, 2017).